Citation Nr: 0913789	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for shin splints of 
the right leg.

2.  Entitlement to a compensable rating for shin splints of 
the left leg.

3.  Entitlement to a rating in excess of 30 percent for 
headaches.

4.  Entitlement to a compensable rating for facial scars.

5.  Entitlement to a compensable rating for residuals of 
septoplasty.

6.  Entitlement to a rating in excess of 10 percent for 
anosmia.

7.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The January 2004 rating decision also denied a compensable 
rating for tendinitis of the right elbow.  The Veteran 
entered a notice of disagreement as to such denial in August 
2004 and a statement of the case was issued in January 2005; 
however, on his February 2005 substantive appeal, the Veteran 
specifically limited his appeal as to the issues listed on 
the first page of the decision.  Therefore, the issue of 
entitlement to a compensable rating for tendinitis of the 
right elbow is not properly before the Board. 

Relevant to the issues of entitlement to increased ratings 
for headaches and anosmia, the January 2004 rating decision 
denied compensable evaluations for such disabilities.  During 
the course of the appeal, a January 2008 Decision Review 
Officer (DRO) decision granted a 30 percent evaluation for 
the Veteran's headaches and a 10 percent evaluation for his 
anosmia, effective May 16, 2003, the date VA received his 
claim.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board notes that, relevant to his anosmia, 
the Veteran was informed in the DRO decision that, as he had 
been granted the maximum evaluation under the rating 
schedule, his appeal was considered satisfied.  However, as 
the Veteran has not been awarded a total evaluation for his 
anosmia either on a schedular or extra-schedular basis, he 
has not received the maximum benefit allowed by law and 
regulation.  Therefore, since the Veteran has not been 
awarded a full grant of the benefit sought on appeal, and 
since he did not withdraw his claims of entitlement to an 
increased rating for his headaches and anosmia, the matters 
remain before the Board for appellate review.  

Additionally, relevant to the issue of entitlement to a 10 
percent rating based on multiple, noncompensable, service-
connected disabilities under 38 C.F.R. § 3.324, the January 
2008 supplemental statement of the case noted that, as the 
Veteran had been granted compensable evaluations for two of 
his service-connected disabilities, such issue was no longer 
on appeal.  Consistent with the RO's determination, the Board 
finds that this issue is rendered moot and will accordingly 
dismiss it herein.  


FINDINGS OF FACT

1.  Shin splints of the right leg are manifested by slight 
swelling and tenderness to palpation over the posterior 
medial border of the distal third of the tibia, with full 
range of motion of the knees and ankles; intact sensation 
distally; normal strength; peripheral pulses present, equal, 
and symmetrical; and present knee and ankle jerks, without 
evidence of weakness, instability, edema, calf tenderness, or 
varicose veins;  shin splints of the right leg do not result 
in more than a slight muscle disability.

2.  Shin splints of the left leg are manifested by slight 
swelling and tenderness to palpation over the posterior 
medial border of the distal third of the tibia, with full 
range of motion of the knees and ankles, intact sensation 
distally, normal strength, peripheral pulses present, equal, 
and symmetrical, and present knee and ankle jerks, without 
evidence of weakness, instability, edema, calf tenderness, or 
varicose veins; shin splints of the left leg do not result in 
more than a slight muscle disability.

3.  Headaches are manifested by a pressure sensation that 
occurs approximately once a week, lasting a half hour to an 
hour, with occasional dizzy episodes and mild vertigo, 
without evidence of associated weakness, photophobia, 
phonophobia, nausea, visual disturbance, numbness, or 
paresthesia; headaches do not result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

4.  Facial scars are manifested by hairline scars on the chin 
and nose measuring 1.5 centimeters and 1 centimeter, 
respectively, with asymmetry of the nose and occasional 
bleeding, without evidence of pain, ulceration, tenderness, 
tissue loss, erythema, deep attachments, or interference with 
activity or movement, which do not result in any 
characteristic of disfigurement.  

5.  Residuals of septoplasty are manifested by slight 
deviation of the nasal septum to the left of the midline with 
normal bilateral nasal airway and some post-nasal drainage, 
without evidence of pain, bleeding, rhinorrhea, sinus 
tenderness, or any nasal obstruction.

6.  Anosmia is manifested by complete loss of sense of smell 
bilaterally and the inability to differentiate any odors 
presented.

7.  The Veteran is in receipt of a 30 percent evaluation for 
his service-connected headaches and a 10 percent evaluation 
for his service-connected anosmia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for shin splints of 
the right leg have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 
5311 (2008).

2.  The criteria for a compensable rating for shin splints of 
the left leg have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 
5311 (2008).

3.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 
8199-8100 (2008).

4.  The criteria for a compensable rating for facial scars 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7800 
(2008).

5.  The criteria for a compensable rating for residuals of 
septoplasty have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 
(2008).

6.  The criteria for a rating in excess of 10 percent for 
anosmia have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6275 
(2008).

7.  A 10 percent rating based on multiple, noncompensable, 
service-connected disabilities is dismissed.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

As will be explained below, the Veteran's claim for 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
has been rendered moot and, as such, lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Relevant to the Veteran's increased rating claims, he was not 
advised of VA's duties to notify and assist prior to the 
initial January 2004 AOJ decision.  Rather, a November 2004 
letter informed the Veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letter 
informed the Veteran that, to substantiate his increased 
rating claims, the evidence must show a worsening of his 
disabilities.  In order to support his claims, the Veteran 
was advised to submit, or ask VA to obtain, records from any 
Federal agency, which may include medical records from the 
military, VA hospitals, and the Social Security 
Administration; records from State or local governments; 
private doctors and hospitals; and current or former 
employers.  Additionally, a May 2006 letter informed the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  Relevant to the 
assignment of disability ratings, the May 2006 letter advised 
him that VA assigns a rating from 0 to 100 percent based on 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  He was further notified that 
examples of evidence used to assign a disability rating 
include information about on-going treatment records, 
including VA or other Federal treatment records; recent 
Social Security Administration determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how they affect him. 

While such letters were issued after the initial rating 
decision in January 2004, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a 
timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the November 2004 and May 2006 VCAA 
letters were issued, the Veteran's increased rating claims 
were readjudicated in the January 2005 statement of the case 
and the January 2008 supplemental statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

To the extent that the November 2004 and May 2006 letters did 
not meet all of the criteria as articulated by Vazquez-
Flores, supra, i.e., the letters did not provide the Veteran 
with the criteria under which his disabilities are rated or 
advise him of what specific symptoms are necessary to be 
granted a higher rating, nor was he advised to submit 
evidence demonstrating the impact his disabilities have on 
his daily life.  This being the case, the VCAA notice 
provided in this case was defective.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 2 Vet. App. at 39.

With regard to the fact that the November 2004 and May 2006 
letters did not meet all of the criteria as articulated by 
Vazquez-Flores, supra, the Board finds that, based on various 
notices provided to the Veteran during the course of his 
appeal, a reasonable person could have been expected to 
understand what he needed to support his claims.  
Specifically, relevant to all claims except entitlement to an 
increased rating for anosmia, the January 2005 statement of 
the case advised the Veteran of all relevant, applicable 
rating criteria under which his disabilities may be rated.  
Pertinent to anosmia, such is rated under Diagnostic Code 
6275, which provides a 10 percent rating for complete loss of 
sense of smell.  In the January 2004 rating decision and 
January 2008 DRO decision, the Veteran was advised of these 
criteria.  

Moreover, the Board finds that the Veteran has demonstrated 
actual knowledge of the need to submit evidence, to include 
lay statements in addition to medical records, which 
demonstrate the impact his service-connected disabilities 
have on his employment and daily life.  Specifically, in his 
February 2005 substantive appeal and at his October 2003 and 
June 2006 VA examinations, the Veteran addressed each 
disability individually and offered statements regarding the 
impact each has on his employment as a U.S. Marshal and in 
his daily life.  

Therefore, the Board finds that VA's error in failing to 
adequately notify the Veteran under the VCAA did not affect 
the essential fairness of the adjudication and, as such, the 
presumption of prejudice flowing from the inadequate notice 
has been rebutted.  See Sanders, supra. 

Accordingly, the Board finds that any VCAA notice error 
committed by the VA in this case was harmless.  All that the 
VCAA requires is that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Relevant to the duty to assist, VA treatment and private 
medical records from the Federal Law Enforcement Training 
Center (FLETC) have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with VA examinations 
in October 2003 and June 2006 in order to adjudicate his 
increased rating claims.  Neither the Veteran nor his 
representative have argued that the examinations are 
inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least since any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Increased Rating Claims 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the 
appeal, the assignment of staged ratings is appropriate.



Shin Splints of the Right and Left Legs

The Veteran's shin splints of his right and left legs are 
currently evaluated as noncompensably disabling pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5311.  He contends that his 
bilateral shin splints impact his job as a U.S. Marshal as 
his fitness test requires a 1.5 mile run, during which the 
Veteran is in pain.  As such, he claims that he is entitled 
to compensable ratings for his bilateral shin splints. 

The Veteran's shin splints of both legs are rated under 
Diagnostic Code 5311, which applies to residuals of injury to 
muscle group XI, namely the posterior and lateral crural 
muscles and the calf muscles.  The function of these muscles 
is propulsion and plantar flexion of the foot, stabilization 
of the arch, flexion of the toes, and flexion of the knee.  
Diagnostic Code 5311 provides for a noncompensable disability 
rating for a slight disability; a 10 percent disability 
rating for a moderate disability, a 20 percent disability 
rating for a moderately severe disability, and a 30 percent 
disability rating for a severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
A history with regard to this type of injury should include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms of muscle 
disability.  Objective findings include minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The Board finds that the Veteran's bilateral shin splints are 
manifested by slight swelling and tenderness to palpation 
over the posterior medial border of the distal third of the 
tibia, with full range of motion of the knees and ankles; 
intact sensation distally; normal strength; peripheral pulses 
present, equal, and symmetrical; and present knee and ankle 
jerks, without evidence of weakness, instability, edema, calf 
tenderness, or varicose veins.  As such, the Board finds that 
the Veteran's bilateral shin splints do not result in more 
than a slight muscle disability.

The Veteran's service treatment records reflect that in May 
1998 the Veteran was diagnosed with shin splints of three 
weeks duration with complaints of pain.  Such was noted to be 
due to overexercise, but he had normal function.  

At the Veteran's October 2003 VA examination, he complained 
that he has intermittent activity-related symptoms in his 
shins.  He did not wear a brace, but did wrap his legs as he 
felt this somewhat reduced his symptoms.  The Veteran did not 
take any medications for his shins and does not have any 
weakness, instability, or other complaints.  He worked for 
the U.S. Marshals and runs approximately twice a week, which 
resulted in continuing symptoms since his discharge from the 
military, but did not keep him from performing his job 
activities.  Upon physical examination, the Veteran had a 
normal standing alignment.  He had supple feet and ankles 
with full knee range of motion.  He had no swelling or skin 
changes.  The Veteran had tenderness to palpation over the 
posterior medial border of the distal third of the tibia 
bilaterally, but had no tenderness along the border of the 
tibia.  He had intact sensation distally and normal strength.  
The diagnosis was bilateral shin splints.  

A February 2003 record from the FLETC reveals complaints of 
an injury to the right calf and the Veteran's right lower 
shin area was tender.  In March 2003, the Veteran complained 
of pain in the left shin.  An October 2003 record reflects 
complaints of a left lower leg injury and shin splints.  
There was point tenderness over the posterior lower tibia.  
The diagnosis was shin splints.   

At the Veteran's June 2006 VA examination, he reported pain 
on the medial aspect of the lower legs bilaterally and 
equally.  He described it as a burning pain, which was of 
gradual onset with running and becomes progressively worse as 
the activity continues.  The pain remained localized to this 
area of the legs with no radiation and was aggravated by 
running and standing too long.  With the pain, the legs are 
warm to the touch.  There was some slight swelling, but no 
redness or rash.  The Veteran was prescribed braces for bowed 
legs in 2003, but has not had physical therapy, injections, 
or other treatment.  He felt that it has become progressively 
worse as time goes on.  In his present occupation, the 
Veteran is required to run 1.5 miles even though the pain 
comes on after .5 miles despite his pre-exercise stretching 
and the application of firm wraps to both legs.  After 
exercise, he was required to use ice packs to relieve the 
discomfort.  Upon physical examination, peripheral pulses 
with radial, femoral, popliteal, posterior tibial, and 
dorsalis pedis were present, equal, and symmetrical.  There 
was no edema, calf tenderness, or varicose veins.  Homan's 
sign was negative.  Regarding deep tendon reflexes, knee and 
ankle jerks were present bilaterally.  Gait, stance, and 
coordination were all normal.  The Veteran could heel walk 
and deep tandem walk.  There was no evidence of any sensory 
impairment in any of the four extremities.  There was 
tenderness over the posteromedial borders of the tibia 
bilaterally in the distal third of both legs, but no 
tenderness over the tibial bones, Achilles tendon, or the 
calves.  The ankle, knee, and hip joints appeared to be 
normal bilaterally.  Knee flexion was 140 degrees bilaterally 
and, after ten repetitive movements, there was no loss of 
range of motion.  Bilateral ankle dorsiflexion was 20 degrees 
and plantar flexion was 45 degrees and, after ten repetitive 
movements, there was no loss of range of motion.  The 
examiner diagnosed chronic bilateral shin splints.  

For the reasons explained below, the Board finds that the 
Veteran's bilateral shin splints do not more nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 5311, or any other potentially applicable 
diagnostic codes.  

Specifically, there is no evidence of an in-service through 
and through or deep penetrating wound, residuals of 
debridement, or prolonged infection.  Moreover, the Veteran's 
service treatment records are negative for consistent 
complaints of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  Rather, the Veteran's service 
treatment records reflect that his sole complaint was pain 
and he had normal function.  There is also no evidence of 
scars, loss of deep fascia or muscle substance, impairment of 
muscle tonus and loss of power, or a lowered threshold of 
fatigue.  In fact, the evidence is negative for weakness, 
instability, edema, calf tenderness, varicose veins, or 
sensory impairment.  Additionally, the Veteran had full range 
of knee and ankle motion, normal strength, present knee and 
ankle jerks, and peripheral pulses were present, equal, and 
symmetrical.  As such, the Board finds that the Veteran is 
not entitled to compensable ratings for his bilateral shin 
splints under Diagnostic Code 5311.

The Board has also considered whether the Veteran's bilateral 
shin splints would warrant a compensable rating under 
diagnostic codes referable to orthopedic or nerve impairment.  
As the Veteran has demonstrated full range of knee and ankle 
motion, normal strength, present knee and ankle jerks, intact 
sensation distally, and peripheral pulses that were present, 
equal, and symmetrical, such diagnostic codes are not for 
application.  Therefore, the Veteran is not entitled to 
compensable ratings for his bilateral shin splints. 

Headaches

The Veteran's headaches are currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8199-8100.  He contends that his headaches occur once or 
twice a month and he treats them with Motrin.  He alleges 
that his headaches impact his job as a U.S. Marshal.  As 
such, the Veteran argues that he is entitled to a rating in 
excess of 30 percent for his headaches. 

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27.  In this case, the Veteran has been service-
connected for headaches that resulted from an in-service 
accident and such are rated by analogy to migraines under 
Diagnostic Code 8100.  

Diagnostic Code 8100 provides that migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.

The Board finds that the Veteran's headaches are manifested 
by a pressure sensation that occurs approximately once a 
week, lasting a half hour to an hour, with occasional dizzy 
episodes and mild vertigo, without evidence of associated 
weakness, photophobia, phonophobia, nausea, visual 
disturbance, numbness, or paresthesia.  As such, the Board 
finds that the Veteran's headaches do not result in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

At the Veteran's October 2003 VA examination, he reported 
that his headaches were mostly in his occipital, or the back 
part, of his head.  He indicated that he had headaches 
approximately three to four times a month, lasting 
approximately one hour during each episode.  The Veteran 
denied any associated weakness, photophobia, or phonophobia, 
but reported occasional dizzy episodes with mild vertigo 
approximately once a week.  Following a physical examination, 
the examiner diagnosed headaches.

At the Veteran's June 2006 VA examination, it was noted that, 
within the prior year, he had lost two weeks of time from 
work on account of his headaches.  The Veteran indicated 
that, since his in-service accident, he experienced headaches 
in the occipital or right temporal area which he described as 
a pressure sensation.  Such occurred about once a week and 
lasted for a half hour each time.  They were of rapid onset, 
becoming progressively more severe, and remaining localized 
with no radiation.  The headaches were aggravated by 
movement, taking a step, bending, coughing, or sneezing, but 
not by light or noise.  The examiner noted that the headaches 
were incapacitating.  The Veteran stated that he was unable 
to move until the headaches are gone, which takes 
approximately 30 minutes.  The Veteran denied nausea, any 
visual disturbance, numbness, and paresthesia.  He had no 
recurrence of the rhinorrhea or epistaxis since his in-
service accident.  The Veteran indicated that he felt that 
the headaches have persisted at about the same level, 
becoming no more frequent or severe than they were 
originally.  Although he reported losing two weeks of work 
due to his headaches, the Veteran reported that they were 
much more frequent, but that his present position only 
allowed a maximum of two weeks of sick leave.  The examiner 
diagnosed post-concussion headaches and noted that such were 
incapacitating as the Veteran had lost two weeks from work.

The Board finds that the Veteran is not entitled to a rating 
in excess of 30 percent for his headaches.  In this regard, 
as reflected by the evidence of record, the Veteran does not 
experience very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
Specifically, while the Veteran experiences weekly headaches, 
such only last for approximately a half hour to an hour and 
he only missed two weeks of work within the prior year.  The 
Board notes that the Veteran's present position only allows a 
maximum amount of two weeks of sick leave; however, while he 
claims that his headaches occur more frequently, he has not 
alleged that he took additional vacation days or leave 
without pay from his job.  In fact, in his February 2005 
substantive appeal, the Veteran stated that he did not miss 
work due to his headaches as he could not afford to; rather, 
he works through the headaches.  Therefore, the Board finds 
that the Veteran's headaches do not result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability and, as such, a rating in 
excess of 30 percent is not warranted.  

Additionally, the Board has reviewed the various diagnostic 
codes in conjunction with the evidence of record, but finds 
that there is no other rating criteria for which rating by 
analogy would be appropriate.

Facial Scars

The Veteran's facial scars are currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  He contends that his chin scar is 
raised and his nose is crooked.  As such, the Veteran claims 
that he is entitled to a compensable rating for his facial 
scars. 

Diagnostic Code 7800 provides that disfigurement of the head, 
face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2008).

The Veteran's facial scars are manifested by hairline scars 
on the chin and nose measuring 1.5 centimeters and 1 
centimeter, respectively, with asymmetry of the nose and 
occasional bleeding, without evidence of pain, ulceration, 
tenderness, tissue loss, erythema, deep attachments, or 
interference with activity or movement, which do not result 
in any characteristic of disfigurement.  

At the Veteran's June 2006 VA examination, it was noted that 
he had scars on the chin and nose.  There was no pain, 
ulceration, and the scars did not interfere with any motion.  
The Veteran has not required any treatment.  The scar in the 
chin did bleed at times, mostly when he was shaving and 
rarely spontaneously.  The scars were not tender to the touch 
and there was no apparent tissue loss.  Upon physical 
examination, there was a transverse 1.5 centimeter linear 
scar in the midline of the chin below the lower lip and there 
was a 1 centimeter scar on the right side of the nose.  Both 
of the scars were hairline.  There was no ulceration, 
erythema, tenderness, deep attachments, tissue loss, or 
interference with activity or movement.  There was 
insignificant disfigurement associated with such scars.  The 
examiner diagnosed status post-facial scars with 
insignificant disfigurement.

The Board finds that the Veteran is not entitled to a 
compensable evaluation for his facial scars.  In this regard, 
as reflected by the evidence of record, the Veteran's scars 
do not result in one characteristic of disfigurement.  
Specifically, his facial scars are less than five inches in 
length and less than one-quarter inch in width.  
Additionally, there is no evidence that the surface contour 
of either scar is elevated or depressed on palpation.  
Neither scar is adherent to the underlying tissue, hypo- or 
hyper-pigmented, has an abnormal texture, has missing 
underlying soft tissue, or results in indurated and 
inflexible skin.  The Board notes that, as a result of the 
Veteran's in-service accident, he has a slight deviation of 
the nasal septum to the left of the midline.  At the 
Veteran's June 2006 VA examination, it was noted that such 
nasal deformity was a concern and the Veteran was considering 
plastic surgery.  As such, the Board finds that the Veteran's 
nose is asymmetrical; however, as there is no visible or 
palpable tissue loss, the Veteran is not entitled to a 
compensable evaluation under Diagnostic Code 7800.

The Board has considered whether the Veteran's facial scars 
met the criteria for a compensable evaluation under any other 
diagnostic code pertaining to scars.  However, as his facial 
scars are not deep or cause limited motion, result in an area 
or areas of 144 square inches or greater, are superficial and 
unstable, are superficial and painful on examination, or 
result in limitation of function of the affected part, he is 
not entitled to a compensable evaluation under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805, respectively.  The 
Board also finds that there is no other rating criteria for 
which rating by analogy would be appropriate.  As such, the 
Veteran is not entitled to a compensable evaluation for his 
facial scars under any diagnostic code. 

Residuals of Septoplasty

The Veteran's residuals of septoplasty are currently 
evaluated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  He contends that his septum is 
still deviated and his nasal airway is partially obstructed.  
As such, the Veteran claims that he is entitled to a 
compensable rating for his residuals of septoplasty.

Diagnostic Code 6502 provides that a 10 percent evaluation 
will be assigned for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

The Veteran's residuals of septoplasty are manifested by 
slight deviation of the nasal septum to the left of the 
midline with normal bilateral nasal airway and some post-
nasal drainage, without evidence of pain, bleeding, 
rhinorrhea, sinus tenderness, or any nasal obstruction.

At the Veteran's June 2006 VA examination, it was noted that 
he still had some deviation of the nasal septum.  There was 
no pain, bleeding, or rhinorrhea.  The Veteran had good nasal 
airway, but he felt that there was some sinus blockage.  Upon 
physical examination, there was a slight deviation of the 
nasal septum to the left of the midline with normal bilateral 
nasal airway.  There was some redness of the throat with some 
post-nasal drainage, but no sinus tenderness.  The examiner 
diagnosed traumatic deviated nasal septum, status post-
septoplasty.  

The Board finds that the Veteran is not entitled to a 
compensable evaluation for his residuals of septoplasty.  As 
reflected by the evidence of record, there is no evidence 
that his traumatic deviation of the nasal septum results in 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

Additionally, the Board has reviewed the various diagnostic 
codes in conjunction with the evidence of record, but finds 
that there is no other rating criteria for which rating by 
analogy would be appropriate.  In this regard, the Board 
notes that the Veteran has some post-nasal drip, but there 
were no sinus symptoms.  As such, the Veteran is not entitled 
to a compensable evaluation for his residuals of septoplasty 
under any diagnostic code. 

Anosmia

The Veteran's anosmia is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87a, Diagnostic 
Code 6275.  He contends that he has a complete loss of smell 
as a result of nerve damage in his nose.  As such, the 
Veteran claims that he is entitled to a rating in excess of 
10 percent for his anosmia.

Diagnostic Code 6275 provides a 10 percent rating where there 
is anosmia with complete loss of sense of smell.

The Veteran's anosmia is manifested by complete loss of sense 
of smell bilaterally and the inability to differentiate any 
odors presented.

At the Veteran's June 2006 VA examination, it was noted that 
his loss of sense of smell affected the nostrils equally.  He 
reported that he had been told that the loss was at least 58 
percent and to expect that such will be a permanent 
disability.  The Veteran indicated that he can appreciate the 
smell of fire and gasoline, but cannot smell natural gas, 
cholorine, ammonia, or other cleaning agents.  He stated that 
his loss of sense of smell had become progressively more 
severe with time.  Upon physical examination, the cranial 
nerves, with the exception of the olfactory nerve were 
normal.  The Veteran had complete anosmia and was unable to 
differentiate any odors presented, to include iodine and 
alcohol.  The examiner diagnosed anosmia secondary to 
olfactory nerve injury.  The examiner noted that the anosmia 
was a concern with the risk of exposure to hazardous 
materials and gases without being aware of their presence.  

The Board observes that the Veteran's currently assigned 10 
percent evaluation is the maximum schedular rating under 
Diagnostic Code 6275.  Therefore, he is not entitled to an 
increased evaluation under such Diagnostic Code, and thus, 
the Board will consider whether the Veteran's anosmia 
warrants a rating in excess of 10 percent under any other 
diagnostic code.  In the Diseases of the Cranial Nerves 
section of the Rating Schedule, it is noted that disability 
from lesions of peripheral portions of the first, second, 
third, fourth, sixth, and eighth nerves will be rated under 
the Organs of Special Sense.  The olfactory nerve is the 
first cranial nerve.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, pg. 1234 (30th ed. 2003).  As such, the resulting 
disability from the injury to the Veteran's olfactory nerve, 
loss of sense of smell, has been evaluated under Diagnostic 
Code 6275.  Additionally, the Board finds that there is no 
other diagnostic code applicable to the evaluation of the 
Veteran's anosmia. 

Other Considerations 

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
disabilities on appeal; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings is not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  The 
Board notes that, in the Veteran's representative's Written 
Brief Presentation, he alleges that the RO had not considered 
extra-schedular evaluations.  However, the Board finds that 
the RO did, in fact, do so in the January 2005 statement of 
the case.  Therefore, there is no prejudice to the Veteran in 
the Board considering whether referral for extra-schedular 
consideration is appropriate.  See Bernard, supra. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at the Veteran's June 
2006 VA examination, he reported that he missed two weeks of 
work due to his headaches.  Additionally, he alleged that his 
shin splints interfere with his job as a U.S. Marshal as he 
has pain when running the 1.5 miles as required by his 
profession.   

However, the Board finds no evidence that the Veteran's 
service-connected disabilities considered herein, either 
singularly or jointly, present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the Veteran's service-
connected disabilities do not result in a marked functional 
impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Consideration of 38 C.F.R. § 3.324

VA regulations provide that whenever a Veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the 1945 Schedule for 
Rating Disabilities the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

As the Veteran has been assigned a 30 percent evaluation for 
his headaches and a 10 percent evaluation for his anosmia 
during the course of appeal, the issue of entitlement to 
compensation under 38 C.F.R. § 3.324 has been rendered moot, 
and, as such, his claim must be dismissed as a matter of law.


ORDER

A compensable rating for shin splints of the right leg is 
denied.

A compensable rating for shin splints of the left leg is 
denied.

A rating in excess of 30 percent for headaches is denied.

A compensable rating for facial scars is denied.

A compensable rating for residuals of septoplasty is denied.

A rating in excess of 10 percent for anosmia is denied.

A 10 percent rating based on multiple, noncompensable, 
service-connected disabilities is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


